Citation Nr: 0334257	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2000, a statement of the case was issued in April 
2002, and a substantive appeal was received that month.

In October 2000, the veteran filed claims of service 
connection for sinusitis, a right hip disability, a left hip 
disability, and major depressive disorder claimed as 
secondary to her service-connected gynecological disability.  
In September 2001, she filed a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  From her March 2002 statement, it appears that she 
is claiming service connection for rheumatoid arthritis as 
well.  As these issues have not been procedurally developed, 
the Board is referring them to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

A review of the record indicates that the veteran has not 
been properly advised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  The 
veteran must be advised of her rights and responsibilities 
under VCAA to include her and VA's respective 
responsibilities as to obtaining relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that in the statement of the case, the RO cited 
38 C.F.R. § 3.159, a VCAA implementing regulation.  The Board 
observes, however, that 38 C.F.R. § 3.159(b)(1) which 
afforded claimants a 30-day response period was recently held 
to be invalid.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Claimants are entitled to a one-year period in which 
to respond to VCAA notice.  Id.  In view of the foregoing, a 
VCAA letter must be sent to the veteran.  The letter must 
detail the types of evidence necessary to establish the claim 
as well as VA's and the veteran's respective responsibilities 
as to securing that evidence.  The letter must also apprise 
the veteran of his right to a one-year response period.

The service medical records reflect complaints of and 
treatment for severe headaches.  Post-service medical records 
indicate treatment for migraine headaches.  The RO must 
schedule a medical examination and request a medical opinion 
regarding the nature and etiology of the veteran's headaches.

In addition to the foregoing, the RO must schedule a VA 
orthopedic examination to assess the severity of the 
veteran's low back disability.  In September 2002 and 
September 2003, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to back 
and spinal disabilities.  The Board observes that the 
evaluation of the veteran's back disability has not been 
reviewed by the RO under the amended regulations.  

Finally, the RO must make reasonable efforts to obtain 
medical records from the U.S. Postal Service from which the 
veteran resigned due to disability.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include her right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish her 
claims, as well as which evidence VA will 
obtain, which evidence she must provide, 
and which evidence VA will assist her in 
securing.

2.  The RO must make reasonable efforts 
to obtain medical records pertinent to 
the veteran from the U.S. Postal Service.

3.  The RO must schedule a medical 
examination to determine whether the 
veteran has a migraine headache 
disability.  If she does, the examiner is 
asked to provide an opinion regarding the 
etiology of the veteran's headaches and 
whether any such disability is related to 
the veteran's headaches in service.  The 
examiner must review the claims file in 
conjunction with the examination, and a 
rationale for all conclusions should be 
provided.

4.  The veteran must be scheduled for a 
VA orthopedic examination.  The examiner 
is asked to enumerate all of the 
veteran's low back symptomatology and 
comment on the severity of each such 
symptom.  Complete range of motion 
studies should be accomplished.  The 
examiner should consider pain on motion 
in determining whether limitation of 
motion, if any, is slight, moderate, or 
severe.  It is further requested that the 
examiner indicate if the service-
connected lumbosacral strain causes 
weakened movement, excess fatigability, 
and incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected lumbosacral strain, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbosacral strain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbosacral strain.   
 
The examiner is asked to review the 
claims file in conjunction with the 
examination and to provide a rationale 
for all conclusions.  All necessary 
diagnostic tests should be accomplished.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
the issues on appeal with appropriate 
consideration of changes to rating 
criteria for evaluating the spine, 
effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458, August 27, 2003.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time to 
respond thereto.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

